  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 1 of 13 PageID #: 1




 TJS:FJN
 F.#2018R01809


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                         X


 UNITED STATES OF AMERICA                                  COMPLAINT

             -against-                                    (18U.S.C. § 1956(a)(3))

 MUSTAFA GOKLU                                             No. 19-MJ-419
        also known as"MUSTANGY,"

                         Defendant.


                                         X


EASTERN DISTRICT OF NEW YORK,SS:

                  PATRICK W.O'KAIN, being duly sworn, deposes and states that he/she is a

Special Agent with the Drug Enforcement Administration, duly appointed according to law and

acting as such.

               From in or about and between August 28,2018 and April 30,2019, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the-

defendant MUSTAFA GOKLU,also known as "Mustangy," did knowingly and intentionally

conduct one or more financial transactions in and affecting interstate and foreign commerce,to

wit: the transfer and delivery of United States currency, which transactions involved property

represented by a law enforcement officer and by a federal official authorized to investigate

violations ofTitle 18, United States Code, Section 1956,to be the proceeds ofspecified unlawful

activity and property used to conduct and facilitate specified unlawful activity, to wit: narcotics

trafficking, in violation ofTitle 21, United States Code, Sections 841 and 846, with the intent to
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 2 of 13 PageID #: 2




 conceal and disguise the nature, location, source, ownership and control of property believed to

 be the proceeds ofsuch specified unlawful activity.

                (Title 18, United States Code, Section 1956(a)(3))

                The source of your deponent's information and the grounds for his/her belief are

 as follows:


                1.      I am a Special Agent with the Drug Enforcement Administration

("DBA"). I have been a DBA Special Agent for approximately 6 years and am currently

 assigned to the New York Division. During my tenure with the DBA,I have participated in

 numerous investigations of money laundering and drug trafficking organizations during which I

 have conducted physical and electronic surveillance, executed court-authorized search warrants,

 debriefed cooperating witnesses and victims, reviewed and analyzed numerous taped

conversations ofthose engaged in illegal activity, monitored wiretapped conversations and

reviewed line sheets prepared by wiretap monitors. Through my training, education and

experience, I have become familiar with the manner in which money laundering and drug

trafficking schemes are carried out and the efforts ofpersons involved in each activity to avoid

detection by law enforcement

               2.      I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review ofthe investigative file, including the defendant's

criminal history record; and from reports of other law enforcement officers involved in the

investigation. Because this affidavit is being submitted for the limited purpose of establishing

probable cause, it does not include all the facts that I have leamed during the course of my

investigation. Where the contents of documents and the actions, statements, and conversations
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 3 of 13 PageID #: 3




 of others are reported herein, they are reported in substance and in part, except where otherwise

 indicated


   I.   Background Regarding Digital Currency and the Dark Web

                3.      Digital currency (also known as cryptocurrency) is as an electronic-

 sourced unit of value that can be used as a substitute for fiat currency (i.e. currency created and

 regulated by a government). Digital currency exists entirely on the intemet and is not stored in

 any physical form. Digital currency is not issued by any government, bank, or company and is

 instead generated and controlled through computer software operating on a decentralized peer-

to-peer network. Digital currency is legal in the United States and may be used for legitimate

financial transactions. However, criminals often use digital currency for conducting illegal

transactions,,such as the sale ofcontrolled substances.

               4.      Bitcoin("BTC")is a type of digital currency. BTC payments are

recorded in a public ledger called a blockchain that is maintained by peer-to-peer verification and

is thus not maintained by a single administrator or entity. Individuals can acquire BTC either by

"mining" or by purchasing BTC from other individuals. An individual can "mine"for BTC by

allowing his/her computing power to verify and record the BTC payments on the blockchain.

Individuals are rewarded for this by being given newly created BTC.

               5.      All individual can send and receive BTC through peer-to-peer digital

transactions or by using a third-party broker. Such transactions can be done on any type of

computer, including laptop computers,tablets, and cellular telephones.

               6.      BTC can be stored in "wallets". A digital wallet essentially stores the

access code that allows an individual to conduct BTC transactions on the public ledger. To

access BTC on the public ledger, an individual must use a public address(or "public key")and a
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 4 of 13 PageID #: 4




 private address(or "private key"). The public address can be analogized to an account number

 while the private key is like the password to access that account.

                7.      Even though the public addresses ofthose engaging in ETC transactions

 are recorded on the blockchain,the true identities ofthe individuals or entities behind the public

 addresses are not recorded. If, however, a real individual or entity is linked to a public address,

 it is possible to determine what transactions were conducted by that individual or entity.

                8.     Through the dark web or darknet- websites accessible only through

 encrj^ted means — individuals have established online marketplaces, such as Silk Road,

 AlphaBay,DreamMarket, Wall Street Market,Point/Tochka, and Berlusconi,for narcotics and

other illegal items. These markets often only accept payment through digital currencies, such as

ETC. Accordingly, individuals intending to purchase illegal items on the dark web need to

obtain BTC. Conversely, individuals who have received ETC as proceeds of illegal sales on the

dark web need to sell their ETC or convert them to fiat currency in order to spend the proceeds

outside ofthe dark web. Peer-to-peer ETC exchangers, who advertise their services on website

designed to facilitate such transactions, often facilitate such sales or exchanges ofETC.

 n.     The PEA Investigates GOKLU For Illegal Digital Currency Transactions

               9.     In or about July 2018,the DBA identified an individual who advertised on

a website called localbitcoins.com. The individual claimed that he could convert BTC into U.S.

currency. In the localbitcoins.com advertisement, the money exchanger identified his/her

usemame as"MUSTANGY" and claimed that he/she could purchase up to $99,999 worth of

ETC and convert them into U.S. currency for a fee. MUSTANGY claimed that he/she could be

contacted through encrypted messaging applications that are routinely accessed via a cellular .

telephone.
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 5 of 13 PageID #: 5




            A. Undercover BTC Transaction with GOKLU on August 28,2018

                10.    Beginning on or about July 11,2018, a DBA Special Agent acting in an

 undercover capacity, exchanged several messages with MUSTANGY via an encrypted

 messaging application to set up an exchange ofBTC for U.S. currency. On or about August 27,

 2018,the UC sent a message to MUSTANGY requesting to exchange approximately $5,000

 worth of BTC for an equivalent amount of U.S. currency,to which MUSTANGY agreed. The

 UC and MUSTANGY arranged to meet the next day in Midtown Manhattan to complete the

 transaction.


                11.    On August 28,2018, at approximately 3:30 pm,the UC met MUSTANGY

in Midtown Manhattan. MUSTANGY introduced himself as "Michael" and shook hands with


the UC. MUSTANGY then directed the UC to his car, which was parked nearby.

                12.   MUSTANGY told the UC that the money was in the car and asked.the UC

to get in to count it. The UC then sat in the front passenger seat of MUSTANGY's car and left

the door open. MUSTANGY sat in the driver's seat, opened the center console, and told the UC

that the money was inside. The UC observed multiple bundles of U.S. currency in the center

console. When the UC reached into the center console and retrieved a bundle of currency,

MUSTANGY said that not all ofthe bundles were for the UC. The UC then retrieved a

different bundle and MUSTANGY again stated that that bundle was not for the UC.

MUSTANGY then searched through the multiple bundles of U.S. currency to find a white plastic

shopping bag that he handed to the UC. Inside the white plastic bag were five bundles of U.S.

currency separated by small black rubber bands. The five bundles were secured together with a

larger rubber band.
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 6 of 13 PageID #: 6




                13.     MUSTANGY then asked the UC to shut the front passenger door so as to

 not draw the attention ofthe police. MUSTANGY then stated that the UC and he were not drug

 dealers, but simply buying BTC.

                14.    The UC shut the door to the car and began to count the U.S. currency.

 MUSTANGY offered to help and stated that if it was too much he had a money counter

 available. MUSTANGY and the UC then counted the money together, which totaled $5,000.

                15.    When the UC fmished counting the currency, MUSTANGY opened a

 Mycelium cryptocurrency wallet on his cellular telephone and asked the UC to send him the

 BTC,plus MUSTANGY's eight percent commission.' The UC told MUSTANGY that he did

 not have enough BTC to cover the commission. MUSTANGY then asked the UC to send all of

the BTC and then he would take his commission out ofthe U.S. currency being returned to the

UC.


               16.     The UC then sent 0.70453034 BTC from his cryptocurrency wallet to

MUSTANGY's Mycelium wallet. GOKLU used his Mycelium wallet to determine the BTC to

U.S. currency exchange rate at the time ofthe transaction and then,subtracted that amount and

returned it to the UC in U.S. currency.

               17.    Following the transaction, MUSTANGY and the UC engaged in

conversation about future transactions. MUSTANGY indicated that he could exchange more

than $5,000 and said that he could do a transaction every two or three days. MUSTANGY also

stated that he did not like going to Manhattan because there were too many cameras and police.

MUSTANGY said that he would meet the UC in Manhattan only for transactions of$20,000 or




       ^       Mycelium is a cellular telephone application that allows users to send and
receive BTC.
 Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 7 of 13 PageID #: 7




 more. MUSTANGY said that he could bring a money counter, but that it was risky to do so,

 because it was evidence of being a drug dealer.

               18.       The UC told MUSTANGY that he would have approximately $50,000

 worth ofBTC to exchange during the next transaction. MUSTANGY stated that he could do it

 on the following day.

           B. The DEA Identifies MUSTANGY as GOKLU

               19.       During the August 28,2018, meeting the DEA obtained the license plate

 and description of MUSTANGY's car. A review of motor vehicle records revealed that the car

 is registered to GOKLU and that GOKLU holds a New York driver license. I have reviewed the

photograph associated with GOKLU's driver license and it appears to be the individual who

introduced himself as Michael on August 28,2018, and who responded to my messages to

MUSTANGY.


           C. Undercover ETC Transaction with GOKLU on September 21,2018


              20.        On or about September 17,2018,the UC contacted GOKLU via an

encrypted messaging application to arrange another BTCAJ.S. currency exchange. GOKLU and

the UC agreed to meet at a location in Queens, New York on September 21,2018.

              21.     On or about September 21,2018,the UC met GOKLU in Queens,New

York. GOKLU arrived in his car and the UC got into the front passenger seat. The UC told

GOKLU that he had approximately $7,300 in BTC. GOKLU asked how much that was in BTC

and the UC replied 1.09687.

              22.    GOKLU then retrieved a small black backpack from the rear seat ofthe

SUBJECT VEHICLE,and retrieved a small orange envelope from one ofthe pockets. GOKLU

then pulled out U.S. currency from the orange envelope. Together, GOKLU and the UC
 Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 8 of 13 PageID #: 8




 reviewed the BTC to U.S. currency exchange rate and calculated GOKLU's eight percent

 commission. They agreed that the UC would exchange 1.09687 BTC for $6,760 in U.S.

 currency.


                23.    GOKLU and the UC then counted the U.S. currency at the same time

 that the UC sent the BTC to GOKLU's cryptocurrency wallet. GOKLU then handed the

 UC $6,750, all of which came from the orange envelope, with the exception of$50, which

 GOKLU stated came jfrom his tips. GOKLU told the UC that he was $10 short, but that he

 would make it up to the UC in their next transaction.

             D. Undercover BTC Transaction with GOKLU on November 27,2018

               24.     On or about November 26, 2018,the UC contacted GOKLU via an

encrypted messaging application to arrange another BTC/U.S. currency exchange. The UC told

GOKLU that he wanted to exchange approximately $60,000 worth ofBTC for U.S. currency.

GOKLU stated that he would be able to exchange approximately $40,000 on the following day

and an additional $20,000 the day after. The UC and GOKLU agreed to meet in Queens, New

York on November 27, 2018.

               25.     On or about November 27, 2018,the UC met GOKLU in Queens, New

York. GOKLU arrived in his car and the UC and GOKLU got into the back seat. While in the

back ofthe vehicle, GOKLU removed four bank envelopes containing U.S. currency jfrom a .

plastic bag and asked the UC if he wanted to count it. GOKLU then produced a money counter

from a plastic bag on the floor ofthe rear driver's side ofthe vehicle. GOKLU then plugged the

money counter into the power outlet and began running the U.S. currency through the counter.

Each ofthe four envelopes contained $10,000 in one hundred dollar denominations.
  Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 9 of 13 PageID #: 9




               26.     After the money was counted, GOKLU and the UC reviewed the

 BTCAJ.S. currency exchange rate and negotiated GOKLU's commission, which was ultimately

 agreed upon as approximately seven percent, or $3,400 based on the exchange rate at the time.

 GOKLU then removed the $3,400 from the $40,000 and handed the UC the remaining $36,600.

 The UC then sent the BTC to GOKLU's cryptocurrency wallet.

               27.    While waiting for the transaction to confirm on the blockchain, GOKLU

 and the UC discussed how the UC obtained BTC. The UC told GOKLU that he ran an online


 business that accepted payment in BTC. Later in the conversation, GOKLU stated that he

recently exchanged U.S. currency for BTC with an unidentified marijuana dealer from

California. The UC then told GOKLU that selling marijuana was part of his business.

GOKLU also stated that his business partner was previously arrested for conducting a trmsaction

with a drug dealer.

            E. Undercover BTC Transaction with GOKLU on December 11,2018

              28.     On or about December 10,2018 the UC and GOKLU arranged a meeting

via an encrypted messaging application to exchange approximately $20,000 worth ofBTC for

U.S. currency, which was the remainder ofthe $60,000 that they had previously agreed to

exchange.

              29.     On or about December 11,2018,the UC met GOKLU at a location in

Queens, New York. GOKLU arrived in his car, and the UC and GOKLU got into the back seat.

GOKLU asked the UC how much he wanted to exchange, and the UC replied that he had

approximately $19,500 worth ofBTC. GOKLU and the UC then reviewed the U.S.

currency/BTC exchange rate and agreed on the commission and terms. GOKLU then removed
Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 10 of 13 PageID #: 10



                                                                                                    10


 four bundles of U.S. currency from a small black bag, and plugged in a money counter that

. was on the rear driver's side floor.


                 30.     After the money was counted,the UC took the cash and sent the BTC

 to GOKLU's wallet. While waiting for the transaction to confirm on the blockchain, the UC

 told GOKLU that he was going to have $100,000 to exchange after the new year and asked

 GOKLU if he could exchange that much. GOKLU replied that he could, but would need one or

two days advance notice. GOKLU then stated that he could do $100,000 every ten days.

                31.      Once the transaction confirmed on the blockchain, the UC was about to

leave, but GOKLU said that he had an additional $20,000 ifthe UC wanted to exchange it. At

this moment, GOKLU saw an individual walking through the parking lot and said that the New

York City Police Department('"NYPD") use people like the individual. GOKLU said that the

NYPD use homeless people too and that is why he does not like going to Manhattan. Based on

my training and experience, I believe that GOKLU was stating that the NYPD uses undercover

officers or informants to conduct surveillance on criminal activities and that GOKLU knew that

his money transactions with the UC were illegal.

                32.     The UC then placed a telephone call to his purported business partner (in

reality, another undercover DBA Special Agent)in GOKLU's presence. During this call, the

UC stated that they would wait to do another BTC/U.S. currency exchange until "we sell the

other three keys." Based on my training and experience, individuals involved in money

laundering and narcotics trafficking understand "keys" to be short for "kilograms" of narcotics.

           F. Undercover BTC Transaction with GOKLU on January 24,2019

               33.     On or about January 17,2019,the UC contacted GOKLU via an encrypted

messaging application to arrange for a BTCAJ.S. currency exchange in the amount of$100,000.
Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 11 of 13 PageID #: 11


                                                                                                 11



 GOKLU replied that he may be able to do the exchange the following week. On or about

 January 23,2019, GOKLU told the UC that he could not do the $100,000 exchange, but that he

 could do a $25,000 exchange. The UC and GOKLU then agreed to meet the following day.

               34.    On or about January 24,2019,the UC met GOKLU at a location in

 Queens,New York. GOKLU arrived in his car and the UC entered it and sat in the front

passenger seat. The UC and GOKLU then reviewed the BTCAJ.S. dollar exchange rate and

agreed on the commission and terms. The UC and GOKLU then completed the transaction.

While they were waiting for the transaction to post to the blockchain, GOKLU asked whether the

UC had brought him marijuana (likely in reference to the UC's prior statement to GOKLU that

he sold marijuana). During this conversation, the UC told GOKLU that part ofhis business (in

addition to selling marijuana) was to sell pills. Specifically, the UC told GOKLU that he sold

Adderall and "Oxy"to college students.

           G. Undercover BTC Transaction with GOKLU on January 30,2019

              35.     On or about January 28, 2019,the UC contacted GOKLU via an encrypted

messaging application to check on the status ofthe remaining $75,000 in BTC that the UC

wished to exchange. On or about January 30,2019, GOKLU told the UC that he was in

Manhattan with $45,000! The UC and GOKLU agreed to meet at a location in Midtown

Manhattan.


              36.    Later that day,the UC met GOKLU in Midtown Manhattan and got into

the back seat of GOKLU's car. GOKLU got in the back seat with a black plastic bag that

contained multiple stacks of U.S. currency. GOKLU and the UC then ran the money through a
money counter, which revealed a total amount of$43,500. The UC and GOKLU then reviewed
Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 12 of 13 PageID #: 12



                                                                                                   12


 the BTCAJ.S. currency exchange rate, and agreed on the commission and terms ofsale. The UC

 and GOKLU then consummated the transaction.


            H. Attempted Undercover BTC Transaction with GOKLU on April 30,2019

               37.     Onorabout April 22,2019,the UC contacted GOKLU via an encrypted

 messaging application to arrange for a BTC/U.S. currency exchange in the amount of$100,000.

 GOKLU replied he would only be able to exchange $49,999.

               38.     On or about April 30,2019,the UC met GOKLU at a location in Queens,

New York. GOKLU arrived in his car and the UC entered it and sat in the back seat. The UC

observed a black plastic bag and a blue plastic bag on the rear driver's side floor. GOKLU

removed a money counter from the blue bag and U.S. currency from the black bag. GOKLU

indicated that there was $50,000 in the bag and asked ifthe UC wanted it counted. The UC

responded affirmatively. While GOKLU was counting the money, GOKLU asked the UC how

his business was doing. The UC replied that business was thriving and GOKLU asked ifthe UC

was referring to the cannabis business they had previously discussed. The UC told GOKLU that

the marijuana part ofthe business was fine, and but his partner was recently arrested by federal

agents, because marijuana is illegal on the federal level. The UC told GOKLU that he makes

most of his money by selling Adderall and pills.

              39.     Moments later, GOKLU finished counting the $50,000 and gave it to the

UC. GOKLU then asked the UC if he wanted more money and told him he had an additional

$25,000 and retrieved a bundle of U.S. currency from behind the backseat middle armrest. The

UC told GOKLU that he would ask his partner to send more BTC to cover the additional

money. The UC then placed a call to his partner (in reality an undercover DBA Special
Case 1:19-cr-00386-PKC Document 1 Filed 05/03/19 Page 13 of 13 PageID #: 13



                                                                                              13


Agent). During this conversation, the UC told the other agent to send more ETC to cover the

additional money

              40.      Following the phone call, GOKLU asked the UC if he wanted another

$10,000, and retrieved another bundle of U.S. currency from behind the armrest. The UC said

that he would wait to see how much ETC his partner sent before taking the extra $10,000.

GOKLU then placed the bundle behind the armrest.

              41.      WHEREFORE,your deponent requests that the defendant MUSTAFA

GOKLU,also known as "Mustangy," be dealt with according to law.




                                           PATRICK
                                                        T 4^KA.IN
                                           Special Agent, Drug Enforcement Adminisfration

  ram to before me this
  day of May,201


                   L
THEHONORAELE               ■/ 6ro U
UNITED STATES IS
EASTERN DISTRIC
